

116 HR 1183 IH: Acupuncture for Heroes and Seniors Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1183IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Ms. Judy Chu of California introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, Veterans' Affairs, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to ensure access to qualified acupuncturist services for
			 military members and military dependents, to amend title 38, United States
			 Code, to ensure access to acupuncturist services through the Department of
			 Veterans Affairs, to amend title XVIII of the Social Security Act to
			 provide for coverage of qualified acupuncturist services under the
			 Medicare program; to amend the Public Health Service Act to authorize the
			 appointment of qualified acupuncturists as officers in the commissioned
			 Regular Corps and the Ready Reserve Corps of the Public Health Service,
			 and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Acupuncture for Heroes and Seniors Act of 2019. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Inclusion of acupuncture services through military health care system and TRICARE program.
					Sec. 4. Acupuncture health services for TRICARE program beneficiaries.
					Sec. 5. Appointment of acupuncturists as commissioned officers in the Armed Forces.
					Sec. 6. Inclusion of acupuncturist services at veterans health facilities.
					Sec. 7. Coverage for acupuncturist services under the Medicare program.
					Sec. 8. Acupuncturists in the Regular Corps and the Ready Reserve Corps of the Public Health
			 Service.
 2.DefinitionsIn this Act, except as otherwise provided: (1)The term qualified acupuncturist services means—
 (A)acupuncturist services— (i)that are furnished by a qualified acupuncturist; and
 (ii)which the qualified acupuncturist is legally authorized to perform under State law; and (B)services and supplies that are furnished by a qualified acupuncturist incident to the services described in subparagraph (A).
 (2)The term qualified acupuncturist means an individual who is licensed or certified as an acupuncturist by a State or, in the case of an individual in a State that does not provide for such licensure or certification, meets such criteria (such as accreditation through an appropriate nationally recognized certification authority for acupuncturists) as the Secretary of Health and Human Services may specify. In specifying such requirements, the Secretary may use the same requirements as those established by such a certification authority.
 (3)The term State means the 50 States, the District of Columbia, Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.
			3.Inclusion of acupuncture services through military health care system and TRICARE program
			(a)Members of the uniformed services
 (1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074o the following new section:
					
 1074p.Provision of acupuncturist servicesIn accordance with section 1074(c) of this title, and under regulations prescribed by the Secretary, members of the uniformed services entitled to medical care under section 1074 shall be entitled to qualified acupuncturist services (without the requirement of a referral) provided in a military medical treatment facility or a private facility by an acupuncturist who is licensed or certified in the State in which the facility is located, or, in the case of a facility in a State that does not provide for such licensure or certification, meets such criteria (such as accreditation through an appropriate nationally recognized certification authority for acupuncturists) as the Secretary may specify. In specifying such requirements, the Secretary may use the same requirements as those established by such a certification authority.. 
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1074o the following new item:
					
						
							1074p. Provision of acupuncturist services..
 (b)TRICARE programSection 1079(a) of title 10, United States Code, is amended— (1)in paragraph (12), by inserting or paragraph (18) after except as authorized in paragraph (4); and
 (2)by adding at the end the following new paragraph:  (18)Acupuncturist services may be provided without the requirement of a referral if performed by an acupuncturist who is licensed or certified in the State in which the services are furnished, or, in the case of services furnished in a State that does not provide for such licensure or certification, meets such criteria (such as accreditation through an appropriate nationally recognized certification authority for acupuncturists) as the Secretary may specify. In specifying such requirements, the Secretary may use the same requirements as those established by such a certification authority..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date of the enactment of this Act.
			4.Acupuncture health services for TRICARE program beneficiaries
 (a)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall develop a plan to provide qualified acupuncturist services, as a permanent part of the TRICARE program pursuant to the amendments made by section 3, for covered beneficiaries (as defined in section 1072 of title 10, United States Code).
 (b)Contents of planThe plan shall require that a contract entered into under section 1097 of title 10, United States Code, for the delivery of health care services shall—
 (1)include the delivery of qualified acu­punc­tur­ist services; (2)require that qualified acupuncturist services may be provided only by a qualified acupuncturist; and
 (3)provide clarity on the process that a covered beneficiary must use to select and have direct access to a qualified acupuncturist (without the requirement of a referral).
 (c)Implementation of planThe plan developed under subsection (a) shall provide for implementation of the plan to begin not later than 270 days after the date of enactment of this Act.
 (d)SubmissionThe Secretary shall submit to Congress the plan developed under subsection (a). 5.Appointment of acupuncturists as commissioned officers in the Armed Forces (a)ArmySection 7068 of title 10, United States Code, is amended—
 (1)by inserting (a) Medical service corps.— before There is; (2)in paragraph (5)—
 (A)in subparagraph (D), by striking and; (B)by redesignating subparagraph (E) as subparagraph (F); and
 (C)by inserting after subparagraph (D) the following new subparagraph:  (E)the Acupuncture Section; and; and
 (3)by adding at the end the following new subsection:  (b)Appointment of acupuncturistsAcupuncturists who are qualified under regulations prescribed by the Secretary of the Army may be appointed as commissioned officers in the Acupuncture Section of the Medical Service Corps of the Army. Such regulations shall require such acupuncturists to be licensed or certified in the State in which the services are furnished, or, in the case of services furnished in a State that does not provide for such licensure or certification, meets such criteria (such as accreditation through an appropriate nationally recognized certification authority for acupuncturists) as the Secretary of the Army may specify. In specifying such requirements, the Secretary may use the same requirements as those established by such a certification authority.. 
				(b)Navy
 (1)In generalChapter 809 of such title is amended by inserting after section 8079 the following new section:  8080.Appointment of acupuncturists in the Medical Service CorpsAcupuncturists who are qualified under regulations prescribed by the Secretary of the Navy may be appointed as commissioned officers in the Medical Service Corps of the Navy. Such regulations shall require such acupuncturists to be licensed or certified in the State in which the services are furnished, or, in the case of services furnished in a State that does not provide for such licensure or certification, meets such criteria (such as accreditation through an appropriate nationally recognized certification authority for acupuncturists) as the Secretary of the Navy may specify. In specifying such requirements, the Secretary may use the same requirements as those established by such a certification authority..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8079 the following new item:
					
						
							8080. Appointment of acupuncturists in the Medical Service Corps..
 (c)Air forceSection 9067(f) of such title is amended— (1)by striking physician assistant functions and chiropractic functions and inserting physician assistant functions, chiropractic functions, and acupuncturist functions; and
 (2)by adding at the end the following new sentence: Biomedical service officers may be referred to as the specific career designation, including chiropractic services officer and acupuncturist services officer..
 (d)RegulationsThe regulations required to be prescribed by the amendments made by this section shall be prescribed not later than 120 days after the date of the enactment of this Act.
			6.Inclusion of acupuncturist services at veterans health facilities
			(a)Acupuncturist services
 (1)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
					
						1720J.Provision of acupuncturist services
 (a)In generalThe Secretary shall carry out a program to provide acupuncturist services to veterans enrolled in the health care system established under section 1705(a) of this title (without the requirement of a referral).
 (b)LocationsThe program under subsection (a) shall be carried out at in at least one facility of the Department in each Veterans Integrated Service Network. In selecting such facilities, the Secretary shall ensure that the program is carried out in both urban and rural areas.
 (c)Services availableThe Secretary shall ensure that the acupuncturist services available under the program are able to address, at a minimum, the following:
 (1)Chronic and acute pain. (2)Cancer pain.
 (3)Postoperative nausea and vomiting. (4)Postsurgical gastroparesis syndrome.
 (5)Opioid-induced constipation. (6)Opioid-induced pruritus.
 (7)Chemotherapy-induced neuropathy. (8)Aromatase inhibitor-associated joint pain.
 (9)Neck dissection-related pain and dysfunction. (10)Stress management.
 (11)Mental health conditions. (12)Substance abuse.
 (13)Symptoms relating to traumatic brain injury and post-traumatic stress. (d)Administration (1)The Secretary shall carry out the program through—
 (A)qualified acupuncturists appointed as employees of the Department located at medical centers and clinics of the Department; and
 (B)through contract qualified acupuncturists if— (i)the Secretary is unable to make appointments described in subparagraph (A);
 (ii)a patient requires specialty care that an employee under such subparagraph is not able to provide to the patient; or
 (iii)there is an emergency that requires the use of such a contract acupuncturist. (2)The Secretary shall provide training and materials to health care providers of the Department who provide primary care to veterans to explain the benefits of acupuncturist services.
 (3)In this section, the term qualified acupuncturist means, with respect to the furnishing of services in a State, an individual who licensed or certified in the State in which the services are furnished, or, in the case of services furnished in a State that does not provide for such licensure or certification, meets such criteria (such as accreditation through an appropriate nationally recognized certification authority for acupuncturists) as the Secretary may specify. In specifying such requirements, the Secretary may use the same requirements as those established by such a certification authority.
 (e)RegulationsThe Secretary shall prescribe regulations to carry out this section.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1720I the following new section:
					
						
							1720J. Provision of acupuncturist services..
 (3)Conforming amendmentSection 1701(6) of such title is amended by adding at the end the following new subparagraph:  (H)Acupuncturist services in accordance with section 1720J of this title..
				(b)Advisory committee
 (1)In generalSubchapter III of chapter 5 of such title is amended by adding at the end the following new section:
					
						547.Advisory committee on acupuncturist services
							(a)Acupuncture advisory committee
 (1)The Secretary shall establish an advisory committee to be known as the Advisory Committee on Acupuncturist Services (in this section referred to as the Committee) to provide the Secretary with assistance and advice in the development and implementation of the program established by section 1720J of this title.
 (2)The Committee shall consist of members appointed by the Secretary from the general public, including—
 (A)not fewer than five practicing acu­punc­tur­ists, of which at least four shall be State licensed acupuncturists;
 (B)one veteran from each of the Armed Forces; (C)not fewer than two representatives from veterans service organizations; and
 (D)a representative of the Department of Defense. (b)DutiesThe Committee shall—
 (1)review and evaluate the ability of a veteran to access an acupuncturist at facilities of the Department;
 (2)advise the Secretary with respect to— (A)protocols governing direct access to acupuncture care;
 (B)protocols governing the scope of practice of acupuncture practitioners; (C)the definitions of services to be provided by acupuncturists; and
 (D)such other matters the Secretary determines appropriate; and (3)upon the determination of the Secretary that the program of acupuncturist services under section 1720H of this title has been fully implemented, submit to the Secretary a report containing the evaluation of the Committee of the implementation of such program.
 (c)ChairmanThe Secretary shall designate one member of the Committee to serve as the chairman of the Committee.
 (d)MeetingsThe Committee shall meet at the call of the Chairman, but not fewer than three times during each fiscal year, beginning in the fiscal year following the fiscal year in which this section is enacted.
 (e)ReportFollowing the date on which the Committee submits to the Secretary the report under subsection (b)(4), the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report containing the following:
 (1)A copy of the Committee report, together with the comments of the Secretary on the report. (2)An explanation of the criteria and rationale that the Secretary used to determine that the program of acupuncturist services under section 1720J of this title was fully implemented, as described in such subsection (b)(4).
 (3)The views of the Secretary regarding the future implementation of such program.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 546 the following new item:
					
						
							547. Advisory committee on acupuncturist services..
				(c)Conforming amendments
 (1)Authority for appointmentsSection 7401(1) of title 38, United States Code, is amended by inserting acupuncturists, after chiropractors,. (2)Period of appointmentsSection 7403 of such title is amended by adding at the end the following new subparagraph:
					
 (I)Acupuncturists.. (3)Pay (A)ScaleSection 7404 of such title is amended—
 (i)in subsection (a)(2), by inserting , acupuncturists, after physicians; and (ii)in the list in subsection (b), by inserting , ACUPUNCTURIST, after PHYSICIAN.
 (B)TreatmentSection 7431 of title 38, United States Code, is amended by adding at the end the following new subsection:
						
 (i)Treatment of acupuncturistsFor purposes of this subchapter, an acupuncturist is deemed to be a physician.. (4)Malpractice and negligence suitsSection 7316(a)(2) of such title is amended by inserting acupuncturist, after chiropractor,.
 (5)Hours and conditionsSection 7421(b) of such title is amended by adding at the end the following new paragraph:  (9)Acupuncturists.. 
 (6)Effective dateThe amendments made by paragraph (4) apply with respect to services provided on or after the date that is 270 days after the date of enactment of this Act.
				7.Coverage for acupuncturist services under the Medicare program
 (a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— (1)in subsection (s)(2)—
 (A)by striking and at the end of subparagraph (GG); (B)by adding and at the end of subparagraph (HH); and
 (C)by adding at the end the following new subparagraph:  (II)qualified acupuncturist services (as defined in subsection (jjj)(1));; and
 (2)by adding at the end the following new subsection:  (jjj)Qualified acupuncturist services(1)The term qualified acupuncturist services means such services furnished by a qualified acupuncturist (as defined in paragraph (2)), and such services and supplies furnished as an incident to services furnished by the qualified acupuncturist, as the qualified acupuncturist is legally authorized to perform under State law.
 (2)The term qualified acupuncturist has the meaning given such term in section 2 of the Acupuncture for Heroes and Seniors Act of 2019.. (b)Payment rules (1)Payment under physician fee scheduleSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG), before (3),.
 (2)Separate payment for services of institutional providersSection 1833(a)(2)(B) of the Social Security Act (42 U.S.C. 1395l(a)(2)(B)) is amended— (A)in clause (i), by inserting and in the case of qualified acupuncturist services, after 1999,;
 (B)in clause (ii), by inserting or in the case of qualified acupuncturist services, after 1999,; and (C)in clause (iii), by inserting (other than qualified acupuncturist services) after such services.
 (3)Qualified acupuncturist treatment as a practitionerSection 1842(b)(18)(C) of the Social Security Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new clause:
					
 (vii)A qualified acupuncturist (as defined in section 1861(jjj)(2)).. (4)Separate billing for acupuncturist services furnished in an inpatient hospital settingSection 1861(b)(4) of the Social Security Act (42 U.S.C. 1395x(b)(4)) is amended by inserting qualified acupuncturist services, after qualified psychologist services,.
 (c)Effective dateThe amendments made by this section apply with respect to services furnished on or after the date that is 270 days after the date of enactment of this Act.
			8.Acupuncturists in the Regular Corps and the Ready Reserve Corps of the Public Health Service
 (a)Authorization of appointmentSection 207 of the Public Health Service Act (42 U.S.C. 209) is amended— (1)in subsection (a)(1), by inserting acupuncture, after nursing,; and
 (2)by adding at the end the following:  (j)Appointment of qualified acupuncturists (1)EligibilityAcupuncturists shall be eligible for appointment as officers in the commissioned Regular Corps and the Ready Reserve Corps of the Public Health Service.
 (2)Qualification; training, equipment, and preparationThe Secretary shall ensure that acupuncturists in the commissioned Regular Corps and in the Ready Reserve Corps—
 (A)are qualified acupuncturists (as defined in section 2 of the Acupuncture for Heroes and Seniors Act of 2019); and (B)are trained, equipped, and otherwise prepared to fulfill applicable public health and emergency response service responsibilities in the Commissioned Corps..
				(b)Required placement
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall ensure the appointment of no fewer than 6 acupuncturists into the commissioned Regular Corps and the Ready Reserve Corps of the Public Health Service.
 (2)ReportsNot later than 120 days after the date of enactment of this Act, and quarterly thereafter, the Surgeon General of the Public Health Service shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on all measures taken by the President, the Surgeon General, and the Secretary of Health and Human Services to carry out the provisions of this section, including the amendments made by this section.
				